Per Curiam.
This ease came before this court on a writ of error from the superior court of Sumter county; and the same being for decision before a full bench of six Justices, who are evenly divided in opinion, Eish, C. J., and Beck and Atkinson, JJ., being of the opinion that the court erred in allowing the amendment and in enjoining the actions in the city court, and Evans, P. J., and Iiill and Gilbert, JJ., being of the opinion that the judgment of the court was right, the judgment stands affirmed by operation of law.